43 F.3d 712
310 U.S.App.D.C. 61, 96 Ed. Law Rep. 936
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Manuel A. MIRANDA, Appellant,v.PRESIDENT AND DIRECTOR OF GEORGETOWN COLLEGE, d/b/aGeorgetown University, et al., Appellees.
No. 93-7085.
United States Court of Appeals, District of Columbia Circuit.
Nov. 10, 1994.

Before:  EDWARDS, Chief Judge, SENTELLE and RANDOLPH, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on the appeal from the judgment of the District Court granting defendants' motion for summary judgment, and was briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C.Cir.Rule 36(b).  The Court finds that, because appellant Miranda refused to leave a Georgetown University meeting room after being asked to leave by persons lawfully in charge of the premises, there was probable cause for Miranda's arrest for unlawful entry by both Georgetown University security officials and District of Columbia police officers.  See Bauldock v. Davco Food, Inc., 622 A.2d 28, 32 (D.C.1993) (finding probable cause for arrest for unlawful entry where person refused to leave property upon demand of person lawfully in charge of premises);  see also Dellums v. Powell, 566 F.2d 167, 175-76 (D.C.Cir.1977) (requiring for probable cause only "reasonable grounds to believe a crime had been committed"), cert. denied, 438 U.S. 916 (1978).  The Court's finding that there was probable cause for Miranda's arrest disposes of all of his claims in this case.  Accordingly, it is


2
ORDERED and ADJUDGED that the judgment of the District Court is affirmed.


3
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C.Cir.Rule 41.